Title: To George Washington from John Francis Mercer, 15 September 1792
From: Mercer, John Francis
To: Washington, George



Sir
West River [Md.] Sepr 15. 1792.

In proceeding to execute my part of the engagement respecting the Land in Montgomery County information has been given me that I judge proper to mention to you—The Tract will not divide to advantage into three parts, but will to very great benefit into two valuable Estates—It woud be perhaps, therefor greatly for the interest of all parties for you to take between five & six hundred Acres, & the other legatees will look to me, for their proportion

of the Money. If on enquiry you find this representation just & approve of the arrangement, you will please to give me early information that I may conform accordingly.
Amidst the variety of Reports which an approaching Election has given rise to—there is one that I am obliged to mention to you—It is currently said that you have written or verbally expressed great dissaprobation at some liberty that had been taken with your name by me—As this coud only have arisen from previous information to you, which I expect will prove equally false, with information of the same nature that the same dirty & desperate faction have given to these other Characters, which I have already detected & exposed, I now beg leave to state to you that it was told me at dinner in Company—that you had expressed opinions to your Nephew favorable to me or my Election—I immediately observed that I wished it might be true as it woud be the most eligible means of rejecting those infamous tales that had been so long and industriously propagated in this part of the Country, that you considered me as personally inimical—I mentioned soon afterwards what I had heard in the presence of three or four persons with this additional observation & caution that I had written to Marlbough whence the report was said to have originated to enquire into its truth—my sole object in this had I receivd a confirmation woud have been to have exposed the malignity, falsity & impudence of those who had ever made use of your name against me—for the truth of these impressions so long & so generally made here an enquiry of your Neighbour Mr Rozier, Mr Osborn Sprigg or Mr Thos Clarke or any other Gentlemen of reputation I beleive in Prince Georges County, (shoud you choose to satisfy yourself) woud convince you that these People have for five years past made very free with your name to create unfavorable impressions of me in this District.
I shoud at an earlier period have mention⟨mutilated⟩ this, but conscious that in private life you had laid me under personal obligations that your public Character had every claim to my entire confidence & regard, & that my Enemies had never accused me of ingratitude, I did think that if ever such Reports (industriously circulated as they were) shoud reach your Ears, they might become the foundation of some explanation on your part either to me or others—& I anxiously waited for some opportunity when unsuspected of adulation I might openly express my real sentiments

& the pain which reports so injurious to my feelings & so contrary to truth had given me, I write this now Sir, only to assure you that every report you may have receivd of improper use made of your name by me, is wholly without foundation & that if improper impressions with respect to me have been made on your mind, they shall not remain, from any neglect to remove them on my part, for as to any other object, the party formed here against me are so contemptible & are already become so odious to the people, that they require popular names to protect them from the general resentment their conduct has inspired—With every sentiment of real respect I am, yr mo: Obt hb. Set

John F. Mercer

